Citation Nr: 1637879	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for status-post methicillin-resistant staphylococcus aureus (MRSA), to include residuals from MRSA treatment.

2. Entitlement to an initial compensable disability rating for major depression with generalized anxiety disorder prior to November 30, 2010, and in excess of 50 percent from November 30, 2010, to November 29, 2011, and from April 27, 2014, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 1999, from January 2004 to December 2006, from October 2007 to March 2008, and from November 2011 to April 2014.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran, sitting at the RO in Denver, Colorado, was afforded a videoconference hearing, before the undersigned Veterans Law Judge (VLJ), sitting in Washington DC. The transcript is of record.

In July 2015, the Board remanded these matters for additional development and adjudication. As will be discussed further below, this appeal is again remanded for additional development and adjudication.

The Board has reviewed the Veteran's electronic claims file maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issues of benefits for dependents, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), specially adapted housing or special home adaptation, automobile allowance, and veteran/spouse aid and attendance benefits, have been raised by the record in a June 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Furthermore, the issue of service connection for irritable bowel syndrome, was been raised by the Veteran at the June 2015 videoconference hearing, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Board remanded the appeal for further development and adjudication. The issues will be discussed separately below.

I. Entitlement to service connection for status-post MRSA, to include residuals from MRSA treatment.

The July 2015 Board Remand directed the RO to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's MRSA, to include the residuals of MRSA and residuals from the treatment of MRSA. The Veteran subsequently received VA examinations of his skin, tongue, and gastric intestines, all of which related to the Veteran's asserted symptoms of status-post MRSA and residuals from treatment of his MRSA.

However, after review of the opinions provided by the December 2015 examiner, the Board remands this matter for an addendum opinion. First, the Board notes that the December 2015 VA examiner opined that it is less likely as not that the MRSA infection incurred in or was caused by the Veteran's military service. The examiner provided the following rationale:
"This is based on the fact that the MRSA facial cellulitis started June 2007 after squeezing a pimple on his face. This was during a period when he was not active duty. This also was unrelated to any of his National Guard activities. It therefore was a pre-existing condition. Review of service treatment records does not show any evidence of a similar type of skin condition during his periods of active duty."

However, upon review of the July 2007 VA treatment record, the Veteran reported that he "does recall a few weeks ago being out on duty/exercises and received numerous mosquito bites." Therefore, on remand, the Board requests an addendum opinion regarding whether it is at least as likely as not that the Veteran's MRSA infection was incurred in or was caused by the Veteran's military service, to include any asserted mosquito bites received a few weeks prior during on duty/ exercises.

Furthermore, the December 2015 VA examiner found that the Veteran has a current diagnosis of black hairy tongue. The December 2015 VA examiner opined that it is at least as likely as not that the black hairy tongue is a residual of the MRSA facial cellulitis. Yet, the examiner provided the following rationale:
"Per uptodate.com, 'Black hairy tongue (lingua villosa nigra) is a benign condition associated with antibiotic use, candida albincanes infection, or poor oral hygiene.' In this case the Veteran's black hairy tongue developed shortly after completion of a prolonged course of broad spectrum antibiotics used to treat his cellulitis condition. He has no residual oral candida (thrush) condition, and the diagnosis of thrush was never confirmed by cultures. The initial diagnosis of thrush was eventually changed to black hairy tongue."

On remand, the Board seeks clarification regarding whether it is at least as likely as not that the Veteran's black hairy tongue is a disabling condition versus a temporary non-disabling condition, and if so whether it is a residual of the Veteran's MRSA and MRSA treatment. The July 2008 VA examination notes that after use of antibiotics to treat the Veteran's MRSA, the Veteran was diagnosed with oral thrush, which was treated with antifungal medications, and which left residuals of a persistent hairy tongue. Given the Veteran's treatment records, the July 2008 VA examination report, and the rationale provided by the December 2015 VA examiner noting black hairy tongue's association with antibiotic use, the Board seeks clarification as to the nature of black hairy tongue, and the nexus between black hairy tongue and MRSA, to include MRSA treatment.



II. Entitlement to an initial compensable disability rating for major depression with generalized anxiety disorder prior to November 30, 2010, and in excess of 50 percent from November 30, 2010, to November 29, 2011, and from April 27, 2014, thereafter.

The July 2015 Board Remand directed the RO to schedule the Veteran for a VA psychiatric examination to determine the current symptoms and severity of the Veteran's service-connected major depression with generalized anxiety disorder. The Veteran was, therefore, scheduled for a VA examination in February 2016. However, the Veteran failed to report for his scheduled examination. 

In a Statement in Support of Claim dated March 2016, the Veteran requests that his examination be rescheduled. He states that he missed his February 2016 VA examination, but that he left a message with them stating that he got called into work that day, and that he never heard back after leaving that message. The Board notes that the Veteran has consistently reported to his scheduled VA examinations.

Under 38 C.F.R. § 3.326 (a) (2015), individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

In this case, given the Veteran's March 2016 statement, the Board finds that the Veteran has provided "good cause" for not attending the scheduled examination. Thus, on remand the Veteran is to be afforded another opportunity to report for a VA psychiatric examination. 

The Veteran is reminded, however, that the "duty to assist is not always a one-way street," and the veteran is obliged to cooperate in the development of the pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Should the Veteran, without good cause, fail to report for an examination scheduled in conjunction with this matter, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655 (a), (b) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA medical records, including records of the Denver VAMC and Salt Lake VAMC, and associate them with the electronic claims file

2. Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA, and contact all appropriate record centers and make appropriate efforts to obtain any outstanding personnel and medical records from the Veteran's period of Reserve service.
	
All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. To that end, if any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e). 

3. After the above has been completed, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the December 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render opinions as to:

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's MRSA is etiologically related to his military service, to include any asserted mosquito bites during on duty/ exercises. See July 2008 VA examination report.

(b) If the examiner determines that it is at least as likely as not that the Veteran's MRSA is etiologically related to his military service, to include any asserted mosquito bites during on duty/ exercises, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hairy black tongue is a disabling condition versus a temporary non-disabling condition, and if so, whether it is at least as likely as not (i.e. 50 percent or greater probability) that such condition is related to his MRSA or treatment of his MRSA.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. After directives (1) and (2) have been completed, schedule the Veteran for an VA psychiatric examination to determine the current symptoms and severity of his service-connected major depression with generalized anxiety disorder. The claims folder must be made available to the examiner, and the examiner must specify on the examination report that the claims folder was reviewed in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability. The examiner must also provide an assessment of the Veteran's functional limitations due to the major depression and generalized anxiety disorder, as they may relate to his social and occupational impairment.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



